DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 5-7, 9-15, 19, 20, and 22-26 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-7, 9-15, 19, 20, and 22-26 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of mobility of a device using the Constrained Application Protocol (CoAP) in a communication network. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
Lightweight Machine to Machine Technical Specification; OMATS- LightweightM2M-V1_0-20130917-D_RM", OPEN MOBILE ALLIANCE, which discloses in Page 11 that the LWM2M 

US 20130151708 A1, Paragraphs 0031-0034 disclose registration with a proxy that includes a resource directory. Paragraph 0047 discloses that once the resources have been registered, there is a discovery or the location of a resource directory. Paragraph 0043 discloses a local proxy which comprises a local resource directory that is configured to accept registrations from nodes. Server is updated whenever a registration is updated or removed by a node. Paragraphs 0049-0050 disclose that information from node is sent to server based on the observe request from the server, which includes information about the end-point, its resources, and associated meta-data in the resource directory.

US 20140344269 A1, Paragraphs 0033 discloses naming of sensory data and publishing the data. Sensor informs the gateway of its location, device identifier, and its supported type(s), for example. When sensor moves from one location to another location, sensor will inform the gateway of its new location, device identifier, supported type, etc. and re-register with the gateway.

US 20150295785 A1, Paragraphs 0039 and 0063 disclose the server node receiving a CoAP request. If the request is the request for the subscription to the directory, the server adds the related information of the subscriber (for example, an IP address and a destination port) into a subscriber list of the directory.

US 20170164286 A1, Paragraph 0078 discloses that Upon determining to make a proxy transmission request, when there is a message to be sent, at step 381, the UE sends the message to the SCS 350 before expiration of the active timer. The message may be an IP based message. More 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/Examiner, Art Unit 2446